Citation Nr: 0523295	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  01-05 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a compensable evaluation for shrapnel wounds 
of the head and face.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1969 
to May 1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2004, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's shrapnel wounds of the head and face are 
not productive of moderate disfigurement.

3.  The veteran's shrapnel wounds of the head and face are 
productive of one of the eight characteristics of 
disfigurement.

CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
shrapnel wounds of the head and face have been met from 
August 30, 2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7800 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2000 rating decision as well as the September 2000 Statement 
of the Case and the June 2001 and June 2005 Supplemental 
Statements of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  In addition, 
a letter was sent to the veteran in April 2003 that 
specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the April 2003 
letter has essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that the veteran was not adequately 
notified of the VCAA in connection with his claim for an 
increased evaluation until after the initial unfavorable 
decision in this case.  However, in another case regarding 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That notice 
was provided to the appellant in April 2003, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  The veteran was also afforded VA examinations in 
April 2000 and October 2004 in connection with his claim for 
an increased evaluation for shrapnel wounds of the head and 
face.  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in January 1988 granted service 
connection for shrapnel wounds of the head and face and 
assigned a noncompensable evaluation effective from September 
11, 1987.  That determination was based on a review of the 
veteran's service medical records as well as on the findings 
of a VA examination performed in November 1987.  The veteran 
later filed a claim for an increased evaluation in October 
1999, and the May 2000 rating decision currently on appeal 
denied that claim.  During the pendency of the appeal, the 
veteran's noncompensable evaluation has remained in effect 
until the present time.

Service medical records indicate that the veteran sustained a 
shrapnel wound to his forehead in May 1970.  The shrapnel was 
removed, and the wound was cleaned and dressed.  The veteran 
later returned for a secondary closure and to have the 
dressing changed several times.  He was subsequently provided 
a separation examination in March 1971 at which time no 
clinical abnormalities of the skin were noted.

The veteran was first afforded a VA examination in November 
1987 at which time he indicated that the shrapnel had to be 
removed from his forehead, but that it had not entered his 
skull.  He also noted that the wound had scarred without any 
complications.  A physical examination revealed a small 
vertical scar that measured half of one inch.  The examiner 
commented that the scar was well healed and not disfiguring.  
The veteran was diagnosed with shrapnel wounds of the head 
and face with minimal residuals.

The veteran was provided a VA examination in April 2000 at 
which time it was noted that he had a two-centimeter vertical 
scar that was located in the midline in the upper part of the 
forehead.  The examiner commented that the scar was extremely 
well healed and that it blended very nicely in the wrinkles 
of his forehead and face.  He also stated that the scar was 
cosmetically and functionally of no significance.  There was 
no fixation of the scar, nor was there any disfigurement.  
The veteran was assessed as having residuals of a scar of the 
head and face.

The veteran was afforded a VA examination in October 2004 
during which it was noted that he had a scar in the midline 
of his forehead extending superiorly to inferior.  The scar 
measured 2.1 centimeters by .4 centimeters.  The examiner 
indicated that the scar was depressed, but that it was freely 
movable and unattached to the subcutaneous tissue.  There 
were no epidermal changes, and the scar was not painful.  The 
examiner indicated that the scar only affected the midline of 
his forehead and that there were no other scars on the 
veteran's face.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his shrapnel wounds of the head and face.  
More specifically, he claims that the current evaluation 
assigned for his disorder does not accurately reflect the 
severity of the symptomatology associated with that 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's shrapnel wounds of the head and face are 
currently assigned a noncompensable evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).  The Board 
notes that VA issued new regulations for rating disabilities 
for skin disability under 38 C.F.R. § 4.118, which became 
effective August 30, 2002.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective. The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law. 
That is, for any date prior to August 30, 2002, neither the 
RO nor the Board could apply the revised rating schedule.

Under the version of Diagnostic Code 7800 applicable prior to 
August 30, 2002, a noncompensable rating, the currently 
assigned disability evaluation, is assigned for slight 
disfigurement of the head, face, or neck.  A 10 percent 
disability evaluation is contemplated for moderate 
disfigurement, and a 30 percent disability evaluation is 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  

Under the revised criteria that became effective as of August 
30, 2002, a 10 percent disability evaluation is contemplated 
for disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent disability 
evaluation is warranted when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, or lips).  A 30 
percent disability evaluation is also assigned when there are 
two or three characteristics of disfigurement.  Where the 
schedular criteria does not provide for a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R.§ 4.118, are: scar that is 5 or 
more inches (13 or more cm.) in length; a scar that is at 
least one-quarter (0.6 cm.) wide at widest part; surface 
contour of scar is elevated or depressed on palpation; scar 
is adherent to underlying tissue; skin that is hypo- or 
hyper-pigmented in an area exceeding six square inches (36 
sq. cm.); skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.); skin is indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.). See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2004).  

When the evidence of record is considered under the old 
rating criteria of Diagnostic Code 7800, the Board is of the 
opinion that the veteran is not entitled to a compensable 
evaluation for his shrapnel wounds of the head and face.  The 
medical evidence of record does not show him to have a 
moderately disfiguring scar of the head, face, or neck.  In 
this regard, the April 2000 VA examiner indicated that the 
veteran had a scar on his forehead that was extremely well 
healed and that blended very nicely in the wrinkles of his 
forehead and face.  In fact, he further stated that the scar 
was cosmetically and functionally of no significance and that 
there was no disfigurement.  As such, the veteran has not 
been shown to have met the criteria for a compensable 
evaluation for his shrapnel wounds of the head and face.  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation under the version of Diagnostic 
Code 7800 applicable prior to August 30, 2002.

Nevertheless, the Board has also considered the evidence 
under the version of Diagnostic Code 7800 effective as of 
August 30, 2002 and is of the opinion that the veteran is 
entitled to an increased evaluation under the revised rating 
criteria.  The medical evidence of record has shown the 
veteran to have one of the eight characteristics of 
disfigurement.  In this regard, the October 2004 VA examiner 
indicated that the veteran's scar was depressed.  As such, 
the veteran's scar more nearly approximates the criteria for 
a 10 percent disability evaluation.  Therefore, the Board 
finds that the veteran is entitled to a 10 percent disability 
evaluation under the revised rating criteria of Diagnostic 
Code 7800 effective August 30, 2002.

The Board has also considered whether an evaluation in excess 
of 10 percent for the veteran's shrapnel wounds of the head 
and face is warranted under the revised rating criteria of 
Diagnostic Code 7800.  However, the medical evidence of 
record does not show him to have visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, or lips), nor 
does he have any of the other eight characteristics of 
disfigurement.  In this regard, the October 2004 VA examiner 
indicated that the veteran's scar on his forehead measured 
2.1 centimeters by .4 centimeters and that it was freely 
movable and unattached to the subcutaneous tissue.  In fact, 
there were no epidermal changes.  As such, the medical 
evidence of record does not indicate that the veteran's scar 
is 5 or more inches (13 or more cm.) in length, at least one-
quarter inch (0.6 cm.) wide at the widest part, or adherent 
to underlying tissue.  Nor has the veteran been shown to have 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches, abnormal skin texture in an area exceeding six square 
inches, underlying soft tissue missing in an area exceeding 
six square inches, or skin that is indurated and inflexible 
in an area exceeding six square inches.  Thus, the veteran 
has not met the criteria for an evaluation in excess of 10 
percent under the revised rating criteria of Diagnostic Code 
7800.  

In addition, the Board has also considered the application of 
other Diagnostic Codes, including Diagnostic Codes 7803, 
7804, and 7805.  The criteria for those disabilities is set 
forth at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805, respectively.  However, the Board observes that a 10 
percent disability evaluation represents the maximum 
schedular rating available under Diagnostic Codes 7803 and 
7804.  Additionally, although a higher evaluation for the 
veteran's scar would be permitted under Diagnostic Code 7805 
with a rating assigned based on the degree of limitation of 
function of the affected part, the April 2000 VA examiner 
stated that the veteran's scar was functionally of no 
significance.  Therefore, the Board is of the opinion that an 
evaluation in excess of 10 percent is not warranted.  

In summary, the Board is of the opinion that the rating 
criteria under Diagnostic Code 7800 that became effective as 
of August 30, 2002 are more favorable to the veteran in this 
case.  Therefore, the Board finds that he is entitled to a 10 
percent disability evaluation for his shrapnel wounds of the 
head and face from that date.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected shrapnel wounds 
of the head and face have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's scar.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's shrapnel wounds 
of the head and face under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability evaluation for 
shrapnel wounds of the head and face is granted effective 
from August 30, 2002.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


